DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-21-22.
Applicant’s election without traverse of claims 1-9 and 21 in the reply filed on 10-21-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “small” in claim 2 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what angle is considered small and the specification does not define what angles are encompassed by the term small.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stratford et al. US 5,203,794 (US’794).

Regarding claim 1, US’794 teaches systems for transporting and delivering ice particles at high velocity (a particle blast system) onto a workpiece for cleaning or other treatment of the workpiece (col. 1 line 5-10). US’794 further teaches heater 50 (a source of heated fluid) connected to passageway 48 (a heated fluid passageway connecting the source of heated fluid with the first flow passageway inlet) (col. 4). A source of compressed air (transport fluid) connected to particulate media 14 hopper (particle feeder connectable to the source of transport fluid). Passageway 26 delivers air mixed with particles to nozzle means 30 (injector) (col 3-4) (the particle feeder configured to entrain particles into a flow of the transport fluid thereby creating an entrained particle flow, an entrained flow passageway configured to deliver the entrained particle flow from the particle feeder to the second flow passageway). Nozzle 30 includes a connection 30a (inlet and outlet) connected to the entrained flow (a first flow passageway comprising a first flow passageway inlet and a first flow passageway outlet) and a connection line 30d (inlet and outlet) connected to the source of heated fluid (a second flow passageway comprising a second flow passageway inlet and a second flow passageway outlet). The area that connection 30a intersects connection 30d reads on (a junction area at which the second flow passageway is in fluid communication with the first flow passageway). Therefore, US’794 teaches a particle blast system configured to expel a stream of entrained particles from a blast nozzle, the particle blast system comprising: a. a source of heated fluid; b. a source of transport fluid; c. a particle feeder connectable to the source of transport fluid, the particle feeder configured to entrain particles into a flow of the transport fluid thereby creating an entrained particle flow; d. an injector comprising: i. a first flow passageway comprising a first flow passageway inlet and a first flow passageway outlet; ii. a second flow passageway comprising a second flow passageway inlet and a second flow passageway outlet; and iii. a junction area at which the second flow passageway is in fluid communication with the first flow passageway; c. an entrained flow passageway configured to deliver the entrained particle flow from the particle feeder to the second flow passageway; and d. a heated fluid passageway connecting the source of heated fluid with the first flow passageway inlet.

Regarding claim 2, US’794 teaches the particle blasting system of claim 1. US’794 further teaches an angle between the intersection between pathway 30d and 30a shown in fig. 10. The angle appears to be smaller that 90° shown in fig. 10. Therefore, US’794 further teaches a small joining angle between the first flow passageway and the second flow passageway.

Regarding claim 21, US’794 teaches the particle blasting system of claim 1. US’794 further teaches the particles are dry ice (col. 4), which reads on wherein the particles comprise cryogenic particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US’794 as applied to claim 1 above, and further in view of Elbing et al. US 2008/0092923 (US’923).

Regarding claim 3 and 8, US’794 teaches the particle blasting system of claim 1.

US’794 does not teach wherein the first flow passageway comprises a first portion in fluid communication with the first flow passageway inlet, the first portion comprising a converging portion, with regard to claim 3 and wherein the second flow passageway comprises a first portion, the first portion comprising converging portion, with regard to claim 8.

US’923 teaches a device and method for cleaning, activating or pre-treating workpieces by blasting a carbon dioxide snow which is produced from pressurized CO2-containing fluids and at least one type of carrying compressed gas and is accelerated by means of a discharge nozzle (abstract). US’923 further teaches a heated gas flow which is mixed with a source of CO2 and includes a mechanical fixtures (converging portion) 18 are placed on the inner periphery of the gas supply line 3. In order to increase the turbulent mixing in the third area 12 of the mixing chamber 1 and thereby improving the blast performance, mechanical fixtures 18 are placed on the inner periphery of the gas supply line 3 and/or the pipe 4 extending in the mixing chamber 1, which transfers the gas flow 2 into screw-type rotations/turns and thereby stabilizes the flow. In order to improve the dispensing and the turbulent mixing in the mixing chamber 1, mechanical fixtures 23 are placed on the inner periphery of the dispenser opening 7 on the perimeter of the mixing chamber 1 (para. 55-59, see fig. 1).

It would have been obvious to one of ordinary skill in the art to modify the system of US’794 to include wherein the first flow passageway comprises a first portion in fluid communication with the first flow passageway inlet, the first portion comprising a converging portion, with regard to claim 3 and wherein the second flow passageway comprises a first portion, the first portion comprising converging portion, with regard to claim 8 because US’923 teaches it improving the blast performance, dispensing and the mixing of the particles with the heated gas.

Regarding claims 4 and 9, the modified system of US’794 teaches the particle blasting system of claim 3. The modified system of US’794 further teaches the mechanical restrictions are located upstream of a junction area that includes the first flow passageway and second flow passageway connected at the junction. Once the passageways merge the flow is passed through a constricted section (see fig. 10 col. 4 of US’794 and fig. 1 of US’923). Therefore, the modified system of US’794 further teaches wherein the first flow passageway comprises a second portion, the second portion in fluid communication with the first flow passageway outlet, the second portion comprising the junction area, with regard to claim 4 and wherein the second flow passageway comprises a second portion downstream of the first portion, the second portion comprising a portion of constant cross-sectional area leading to a portion of converging cross-sectional area, with regard to claim 9.

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US’794 in view of US’923 as applied to claim 4 above, and further in view of Fong US 4,038,786 (US’786).

Regarding claims 5 and 7, the modified system of US’794 teaches the particle blasting system of claim 4.

The modified system of US’794 does not teach wherein the first flow passageway is configured to produce sonic flow downstream of the junction area during operation of the particle blast system, with regard to claim 5 and wherein the blast nozzle is in fluid communication with the first flow passageway outlet, the blast nozzle being configured for supersonic expansion of flow therein, with regard to claim 7.

US’786 teaches effective utilization of pellets of material capable of subliming under conditions of use in a sandblasting process in which such pellets are propelled against a surface by a stream of pressurized gas requires careful control of a number of interrelated factors (abstract). US’786 further teaches preferably the particles are discharged against the surface being treated through a so-called "sonic nozzle" so as to maximize their momentum as they are directed toward the surface being treated. It is considered that all of these expedients should be used together in obtaining preferred results with the invention (abstract). It is considered that the nature of the nozzle 36 is quite important in obtaining optimum results with the present invention. Preferably this nozzle 36 is of a type frequently referred to as a "supersonic" nozzle having an internal shape which is contoured in the manner illustrated so as to produce a local static pressure at the exit of the nozzle equal to the static pressure in the surrounding environment. Such a supersonic nozzle is related to what may be defined as a "venturi" nozzle. It is considered that there is a degree of confusion as to the terminology commonly employed to designate nozzles of these types. The use of such a supersonic nozzle is preferred in order to maximize the velocity at which particles or pellets are emitted from the nozzle 36. Whenever pellets are moved in a stream of compressed gas as indicated the velocity of the pellets is a direct function of the velocity of the gas stream since the acceleration of the pellets is produced by the action of the stream force. The constriction 38 between the inlet 40 and the outlet 42 of the nozzle 36 has the effect of increasing the velocity of the carrier gas stream so that the pellets used are ejected at as high a velocity as reasonably possible (col. 7-8).

It would have been obvious to one of ordinary skill in the art to modify the modified system of US’794 to include wherein the first flow passageway is configured to produce sonic flow downstream of the junction area during operation of the particle blast system, with regard to claim 5 and wherein the blast nozzle is in fluid communication with the first flow passageway outlet, the blast nozzle being configured for supersonic expansion of flow therein, with regard to claim 7 because US’786 teaches has the effect of increasing the velocity of the carrier gas stream so that the pellets used are ejected at as high a velocity as reasonably possible to maximize their momentum as they are directed toward the surface being treated.

Regarding claim 6, the modified system of US’794 teaches the particle blasting system of claim 3. US’923 further teaches after the heated gas and CO2 particles are mixed they enter a mixing chamber which passes the mixture thought a constant cross section portion and restriction section (para. 50 see fig. 1). Therefore, US’794 further teaches wherein the second portion comprises a portion of constant cross-sectional area leading to a portion of converging cross-sectional area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713